DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/18/2020.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/18/2020, 3/30/2020, and 6/10/2020 have been considered by Examiner. 

Claim Objections
Claims 1, 12, 13, 14, 19, and 20 are objected to because of the following informalities: the acronym LAN should be defined in each of these claims.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the acronyms MPDU and MSDU should be defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 13 and 20 are each directed to a computer “program,” which is software per se, which is non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPAN 2008/0225783) in view of Das (USPAN 2003/0076783).
 	Consider claims 1, 12, 13, Wang discloses a wireless LAN communication apparatus comprising a transmitter and a controller (see paragraph 65 and figure 8, wherein disclosed is said apparatus), a method for transmitting (see paragraphs 41-42, wherein disclosed is said method), and a program on a computer (see paragraph 64), that: 
 	transmits a data frame storing a plurality of fixed-length pieces of coded data for which it is possible to determine whether or not decoding is successfully performed (see paragraphs 41-42 and Table 1: signaling that is transmitted/received and contains HARQ information, which makes it possible to determine whether decoding is successful or not, wherein the length for the resource index information and the HARQ information are fixed-length); and controls retransmission processing (see paragraphs 41 and 42: HARQ retransmission).
	Wang does not specifically disclose controlling retransmission processing in units of the pieces of coded data.
 	Das teaches controlling retransmission processing in units of the pieces of coded data (see paragraph 9: retransmitting information in a communication channel having a plurality of fixed length frames each divided into a plurality of time slots of equal duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Das. The motivation to combine these references is to provide a method of retransmitting information in the presence of errors and low quality communication channels (see paragraph 2 of Das).

	Consider claims 14, 19, and 20, Wang discloses a wireless LAN communication apparatus comprising a receiver and a controller (see paragraph 65 and figure 8, wherein disclosed is said apparatus), a method for receiving (see paragraphs 41-42, wherein disclosed is said method), and a program on a computer (see paragraph 64), that:
receives a data frame storing a plurality of fixed-length pieces of coded data for which it is possible to determine whether or not decoding is successfully performed (see paragraphs 41-42 and Table 1: signaling that is transmitted/received and contains HARQ information, which makes it possible to determine whether decoding is successful or not, wherein the length for the resource index information and the HARQ information are fixed-length); and 
controls retransmission processing in units of the pieces of coded data (see paragraphs 41 and 42: HARQ retransmission).
Wang does not specifically disclose controlling retransmission processing in units of the pieces of coded data.
 	Das teaches controlling retransmission processing in units of the pieces of coded data (see paragraph 9: retransmitting information in a communication channel having a plurality of fixed length frames each divided into a plurality of time slots of equal duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Das. The motivation to combine these references is to provide a method of retransmitting information in the presence of errors and low quality communication channels (see paragraph 2 of Das).

Consider claim 17, Wang discloses generating a response frame including information for identifying a piece of the coded data which has to be retransmitted (see paragraph 42: part of the HARQ process).

Consider claim 18, Wang discloses that including, in the response frame, information for identifying a piece of the coded data which is receivable at a time of next transmission (see paragraph 42: part of the HARQ process).

Claims 2-9, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPAN 2008/0225783) in view of Das (USPAN 2003/0076783) and Seok (USPAN 2016/0337783).
	Consider claim 2, Wang does not specifically disclose that a transmission processor divides any data in units of the pieces of coded data, aggregates a plurality of pieces of the coded data, and generates the data frame to which a predetermined preamble is added. 
 	Seok teaches that a transmission processor divides any data in units of the pieces of coded data, aggregates a plurality of pieces of the coded data, and generates the data frame to which a predetermined preamble is added (see paragraph 161: A-MSDU (aggregate-MSDU) is a format of a frame configured to transmit a plurality of MAC SDUs through one MAC PDU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

 	Consider claim 3, Wang does not specifically disclose that the transmission processor stores, in the data frame, coded data to be retransmitted or coded data to be newly transmitted.
 (see paragraph 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

 	Consider claim 4, Wang does not specifically disclose that the transmission processor repeatedly stores same coded data in the data frame. 
 	Seok teaches that the transmission processor repeatedly stores same coded data in the data frame (see paragraphs 172 and 176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

 	Consider claim 5, Wang does not specifically disclose that the transmission processor manages the pieces of coded data by using sequence numbers. 
 	Seok teaches that the transmission processor manages the pieces of coded data by using sequence numbers (see paragraph 18).
(see paragraph 5 of Seok).

 	Consider claim 6, Wang does not specifically disclose that the transmission processor stores the pieces of coded data in the data frame in ascending order or in descending order of the sequence numbers. 
 	Seok teaches that the transmission processor stores the pieces of coded data in the data frame in ascending order or in descending order of the sequence numbers (see paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

	Consider claim 7, Wang does not specifically disclose that the transmission processor adds, to the data frame, header information that stores a parameter related to the coded data. 
 (see paragraphs 157-160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

	Consider claim 8, Wang does not specifically disclose that the header information includes information related to a block length of coding, information related to a number of the pieces of coded data stored in the data frame, information for identifying the pieces of coded data stored in the data frame, or information related to storing order of the pieces of coded data.
 	Seok teaches that the header information includes information related to a block length of coding, information related to a number of the pieces of coded data stored in the data frame, information for identifying the pieces of coded data stored in the data frame, or information related to storing order of the pieces of coded data (see paragraphs 157-160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a (see paragraph 5 of Seok).

	Consider claim 9, Wang does not specifically disclose that the transmission processor decides a piece of the coded data to be stored in the data frame, on a basis of information for identifying a receivable piece of the coded data.
 	Seok teaches that that the transmission processor decides a piece of the coded data to be stored in the data frame, on a basis of information for identifying a receivable piece of the coded data (see paragraphs 157-160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

	Consider claim 11, Wang does not specifically disclose that the any data comprises an MPDU, an MSDU, a control frame, a management frame, or an action frame. 
 	Seok teaches that the any data comprises an MPDU, an MSDU, a control frame, a management frame, or an action frame (see paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a (see paragraph 5 of Seok).

 	Consider claim 15, Wang does not specifically disclose a reception processor that identifies aggregated pieces of the coded data on a basis of header information of the data frame following a predetermined preamble, and performs reception processing including decoding of each of the pieces of the coded data.
 	Seok teaches a reception processor that identifies aggregated pieces of the coded data on a basis of header information of the data frame following a predetermined preamble, and performs reception processing including decoding of each of the pieces of the coded data (see paragraphs 157-161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

 	Consider claim 16, Wang does not specifically disclose that the coded data comprises data obtained by coding a divided portion of any data, and the reception processor forms the any data by combining processing using the plurality of pieces of coded data.
 (see paragraphs 157-161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and combine it with the noted teachings of Seok. The motivation to combine these references is to provide a method for saving the power of a station and preventing malfunction of the station (see paragraph 5 of Seok).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPAN 2008/0225783) in view of Das (USPAN 2003/0076783), Seok (USPAN 2016/0337783), and Official Notice.
Consider claim 10, Wang does not disclose that the transmission processor includes, in a piece of the coded data, delimiter information that indicates a data position of a divided portion of the any data. 
Official Notice is taken that having delimiter information that indicates a data position of a divided portion of data is old and well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and have delimiter information that indicates a data position of a divided portion of data, to thereby provide an indication for the boundaries of divided data and to therefore increase processing efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412